jfourtl) Court of


                                         December 2. 2013


                                        Nu. 04-13-00141-CV


                                          Marilyn Stewart.
                                             Appellant


                                                 v.



                  Warren Properties. Inc.. Agent For Vineyard Garden Apartments.
                                              Appellee


                                    Trial Court Case No. 383509


                                          () RDER

          The Court has reviewed the record and brief's in this appeal and has determined that oral
argument will not significantly ait! it in determining the legal and factual issues presented in the
appeal.    See Tex. R. APP. P. 39.8. Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on January S. 2014, to the following panel: Chief
Justice Stone. Justice Angelini, and Justice Chapa.      All parlies will he notified of the Court's
decision in this appeal in accordance with TEX. R. App. 1J. 48.


          Either party may file a motion requesting the Court to reconsider ils determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. K. API1.1'. 39.8. Such a motion should be filed within ten (10)
days from the date ofthis order.


          It is so ORDERED on December 2, 2013.



                                                                  atherina'Stone. Chief Justice

          IN WITNESS WHEREOF            uive hereunto set my hand and affixed the seal of the sai
                                                                                               aid

court on this December 2. 2013.




                                                                  c-itn E./Iotlk. Clerk
          s o/